

Exhibit 10.15


AGREEMENT BY AND BETWEEN


Community Bank
Staunton, Virginia
and
The Comptroller of the Currency




Community Bank, Staunton, Virginia (“Bank”) and the Comptroller of the Currency
of the United States of America (“Comptroller”) wish to protect the interests of
the depositors, other customers, and shareholders of the Bank, and, toward that
end, wish the Bank to operate safely and soundly and in accordance with all
applicable laws, rules and regulations.
The Comptroller has found unsafe and unsound banking practices relating to asset
quality, credit risk management, and liquidity and funds management at the Bank.
In consideration of the above premises, it is agreed, between the Bank, by and
through its duly elected and acting Board of Directors (“Board”), and the
Comptroller, through his authorized representative, that the Bank shall operate
at all times in compliance with the articles of this Agreement.
Article I
JURISDICTION
(1)           This Agreement shall be construed to be a “written agreement
entered into with the agency” within the meaning of 12 U.S.C. § 1818(b)(1).
(2)           This Agreement shall be construed to be a “written agreement
between such depository institution and such agency” within the meaning of
12 U.S.C. § 1818(e)(1) and 12 U.S.C. § 1818(i)(2).
(3)           This Agreement shall be construed to be a “formal written
agreement” within the meaning of 12 C.F.R. § 163.555.  See 12 U.S.C. § 1831i.

 
1
 
 

(4)           This Agreement shall be construed to be a “written agreement”
within the meaning of 12 U.S.C. § 1818(u)(1)(A).
(5)           This Agreement shall cause the Bank to be designated as in
“troubled condition,” as set forth in 12 C.F.R. § 163.555, unless otherwise
informed in writing by the Comptroller, and the following restrictions apply:

 
(a)
The Bank is required to notify the OCC of the proposed addition of any
individual to the board of directors or the employment of any individual as a
senior executive officer at least thirty (30) days before such addition or
employment becomes effective, as required by the 12 C.F.R. § 163.560 and 12
U.S.C. § 1831i.

 
(b)
The Bank is restricted from making any “golden parachute payment” (including
severance payments and agreements relating thereto), within the meaning and
subject to the restrictions of 12 U.S.C. § 1828(k) and 12 C.F.R. Part 359,
except as may be permitted under the above-mentioned statute and regulation.

 
(c)
The Bank will not qualify for expedited treatment for applications and notices
filed with the OCC.  See 12 C.F.R. § 116.5.

 
(d)
The Bank shall not declare or pay dividends or make any other capital
distributions, as that term is defined in 12 C.F.R. § 163.141, without first
filing an application pursuant to 12 C.F.R. § 163.143(a) and receiving the prior
written approval of the Assistant Deputy Comptroller.


 
2
 
 

(6)           All reports or plans which the Bank or Board has agreed to submit
to the Assistant Deputy Comptroller pursuant to this Agreement shall be
forwarded to:
Jeffery B. King
Assistant Deputy Comptroller
Virginia Field Office
4419 Pheasant Ridge Road, Suite 300
Roanoke, Virginia 24014


Article II
COMPLIANCE COMMITTEE
(1)           Within sixty (60) days of the date of this Agreement, the Board
shall appoint a Compliance Committee of at least three (3) directors, of which
no more than one (1) shall be an employee or controlling shareholder of the Bank
or any of its affiliates (as the term “affiliate” is defined in 12 U.S.C.
§ 371c(b)(1)), or a family member of any such person.  Upon appointment, the
names of the members of the Compliance Committee and, in the event of a change
of the membership, the name of any new member shall be submitted in writing to
the Assistant Deputy Comptroller.  The Compliance Committee shall be responsible
for monitoring and coordinating the Bank's adherence to the provisions of this
Agreement.
(2)           The Compliance Committee shall meet at least quarterly.
(3)           Within sixty (60) days of the date of this Agreement, and
quarterly thereafter, the Compliance Committee shall submit a written progress
report to the Board setting forth in detail:
 
(a)
a description of the action needed to achieve full compliance with each Article
of this Agreement;

 
(b)
actions taken to comply with each Article of this Agreement; and

 
(c)
the results and status of those actions.


 
3
 
 

 
(4)
The Board shall forward a copy of the Compliance Committee's report, with any
additional comments by the Board, to the Assistant Deputy Comptroller within ten
(10) days of receiving such report.

Article III
BOARD TO ENSURE COMPETENT MANAGEMENT
(1)           Within sixty (60) days, the Board shall ensure that the Bank has
competent management in place on a full-time basis in its Senior Executive
Officers to carry out the Board’s policies, ensure compliance with this
Agreement and applicable laws, rules and regulations, and manage the day-to-day
operations of the Bank in a safe and sound manner.
(2)           Within sixty (60) days, the Board shall review the capabilities of
the Bank’s management to perform present and anticipated duties and the Board
will determine whether management changes will be made, including the need for
additions to or deletions from current management.
(3)           For incumbent officers in the positions mentioned in Paragraph (1)
of this Article, the Board shall within sixty (60) days assess each of these
officers’ experience, other qualifications and performance compared to the
position’s description, duties and responsibilities.
(4)           If the Board determines that an officer will continue in his/her
position but that the officer’s depth of skills needs improvement, the Board
will within thirty (30) days of such determination develop and implement a
written program, with specific time frames, to improve the officer’s supervision
and management of the Bank.  At a minimum, the written program shall include:
 
(a)
an education program designed to ensure that the officer has skills and
abilities necessary to supervise effectively;


 
4
 
 

 
(b)
a program to improve the effectiveness of the officer;

 
(c)
objectives by which the officer’s effectiveness will be measured; and

 
(d)
a performance appraisal program for evaluating performance according to the
position’s description and responsibilities and for measuring performance
against the Bank’s goals and objectives.

Upon completion, a copy of the written program shall be submitted to the
Assistant Deputy Comptroller.
(5)           If a position mentioned in Paragraph (1) of this Article is vacant
now or in the future, including if the Board realigns an existing officer’s
responsibilities and a position mentioned in Paragraph (1) of this Article
becomes vacant, the Board shall subject to 12 C.F.R. Part 163, Subpart H, within
ninety (90) days of such vacancy, appoint a capable person to the vacant
position who shall be vested with sufficient executive authority to ensure the
Bank’s compliance with this Agreement and the safe and sound operation of
functions within the scope of that position’s responsibility.
(6)           Prior to the appointment of any individual to an executive officer
position, the Board shall submit to the Assistant Deputy Comptroller the
following information:
 
(a)
a written notice as required by 12 C.F.R. Part 163, Subpart H (Notice of Change
of Director or Senior Executive Officer) if such executive officer will be a
Senior Executive Officer;

 
(b)
a written statement of the Board’s reasons for selecting the proposed officer;
and

 
(c)
a written description of the proposed officer’s duties and responsibilities.


 
5
 
 

(7)            The Assistant Deputy Comptroller shall have the power to
disapprove the appointment of the proposed new officer.  However, the lack of
disapproval of such individual shall not constitute an approval or endorsement
of the proposed officer.


Article IV
CRITICIZED ASSETS
(1)           The Bank shall take immediate and continuing action to protect its
interest in those assets criticized in the ROE, in any subsequent Report of
Examination, by internal or external loan review, or in any list provided to
management by the Comptroller’s Examiners during any examination.
(2)           Within sixty (60) days, the Board shall adopt, implement, and
thereafter ensure Bank adherence to a written program designed to eliminate the
basis of criticism of assets criticized in the ROE, in any subsequent Report of
Examination, or by any internal or external loan review, or in any list provided
to management by the Comptroller’s Examiners during any examination as
"doubtful," "substandard," or "special mention."  This program shall include, at
a minimum:
 
(a)
identification of the root cause of the basis of criticism;

 
(b)
identification of the expected sources of repayment;

 
(c)
the appraised value of supporting collateral and the position of the Bank's lien
on such collateral where applicable;

 
(d)
an analysis of the appropriateness of accrual status;

 
(e)
an analysis of current and satisfactory credit information, including cash flow
analysis where loans are to be repaid from operations;

 
(f)
the proposed action to eliminate the basis of criticism and the time frame for
its accomplishment;


 
6
 
 



 
(g)
a decision on whether to retain and rehabilitate the credit or remove it from
the bank, including consideration of alternative courses of actions such as loan
modifications, restructurings, foreclosures, or auctions;

 
(h)
implementation of formal written workout plans for each commercial lending
relationship and other real estate owned (OREO) properties in excess of three
hundred and fifty thousand dollars ($350,000).  The workout plans shall be
updated on a quarterly basis; and

 
(i)
implementation of a formal written criticized asset reduction plan, in
conjunction with the loan workout plans, that establishes goals for the
reduction of criticized assets expressed in dollar terms and measured as a
percentage of Tier One Capital plus Allowance for Loan and Lease Losses (ALLL),
and includes rolling target dates of three, six, and nine month interval
periods.

(3)           Upon adoption, a copy of the program shall be forwarded to the
Assistant Deputy Comptroller.
(4)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
(5)           The Bank may extend credit, directly or indirectly, including
renewals, extensions or capitalization of accrued interest, to a borrower whose
loans or other extensions of credit are criticized in the ROE, in any subsequent
Report of Examination, in any internal or external loan review, or in any list
provided to management by the Comptroller’s Examiners during any

 
7
 
 

examination and whose aggregate loans or other extensions exceed three hundred
fifty thousand dollars ($350,000) only if each of the following conditions is
met:
(a)           the Board or designated committee finds that the extension of
additionalcredit is necessary to promote the best interests of the Bank and that
priorto renewing, extending or capitalizing any additional credit, a majority
ofthe full Board (or designated committee) approves the credit extension and
records, in writing, why such extension is necessary to promote the best
interests of the Bank; and
(b)           a comparison to the written program adopted pursuant to this
Articleshows that the Board's formal plan to collect or strengthen the
criticizedasset will not be compromised.
(6)           A copy of the approval of the Board or of the designated committee
shall be maintained in the file of the affected borrower.
Article V
CAPITAL PLAN
(1)           Within sixty (60) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to a three year capital program.  The program
shall include:
 
(a)
specific plans for the maintenance of adequate capital and the establishment of
capital targets for Total Risk-based and Tier One Capital ratios commensurate
with the Bank’s risk profile;

 
(b)
projections for growth and capital requirements based upon a detailed analysis
of the Bank's assets, liabilities, earnings, fixed assets, off-balance sheet
activities, growth plans, and credit risk trends;


 
8
 
 

 
(c)
projections of the sources and timing of additional capital to meet the Bank's
current and future needs;

 
(d)
the primary source(s) from which the Bank will strengthen its capital structure
to meet the Bank's needs;

 
(e)
contingency plans that identify alternative methods should the primary source(s)
under (d) above not be available; and

 
(f)
development of short term capital ratio projections in conjunction with the
annual budgeting process, and also long term strategies to provide for the
repayment of preferred stock issued under the U.S. Treasury Department’s
Troubled Asset Relief Program (TARP); and

 
(g)
a dividend policy that permits the declaration of a dividend only:

 
(i)
when the Bank is in compliance with its approved capital program;

 
(ii)
in conformance with the requirements set forth at 12 C.F.R Part 163 Subpart E –
Capital Distributions; and

 
(iii)
with the prior written determination of no supervisory objection by the
Assistant Deputy Comptroller.  Upon receiving a determination of no supervisory
objection from the Assistant Deputy Comptroller, the Bank shall implement and
adhere to the dividend policy.

(2)           Upon completion, the Bank's capital program shall be submitted to
the Assistant Deputy Comptroller for prior determination of no supervisory
objection.  Upon receiving a determination of no supervisory objection from the
Assistant Deputy Comptroller, the Bank shall implement and adhere to the capital
program.  The Board shall review and update the Bank's

 
9
 
 

capital program on an annual basis, or more frequently if necessary.  Copies of
the reviews and updates shall be submitted to the Assistant Deputy Comptroller.
(3)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
Article VI
CREDIT RISK MANAGEMENT
(1)           Within sixty (60) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to a written program to improve the Bank’s
credit risk management consistent with the guidance set forth in the OCC
Handbook “Rating Credit Risk”.  The program shall include, but not be limited
to:
(a)           procedures to ensure accurate and timely risk grades, including
lossrecognition and identification of nonaccrual loans;
(b)           procedures for early problem loan identification;
(c)           procedures for establishing loan officer and credit
administrationaccountabilityfor failure to assign accurate and timely risk
grades onloans, including recognition of nonaccrual status under their
respective supervision;
(d)           implementation of an effective credit risk training program for
all lendingstaff, internal loan review staff, financial analysts, and members of
theDirectors Loan Committee;

 
10
 
 

(e)           stress testing of higher risk loan concentration categories
(non-owneroccupied, commercial real estate (CRE), land, and construction
loans),including at a minimum, loans to the ten largest borrowers in each
higherrisk loan concentration category; and
(f)           a system to ensure that policy exceptions are properly tracked,
aggregated,and reported to the Board at least quarterly.
(2)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program and
systems developed pursuant to this Article.
Article VII
ALLOWANCE FOR LOAN AND LEASE LOSSES
(1)           The Board shall review the adequacy of the Bank's Allowance for
Loan and Lease Losses (“Allowance”) and shall establish a program for the
maintenance of an adequate Allowance.  This review and program shall be designed
in light of the comments on maintaining a proper Allowance found in OCC Bulletin
2006-47 and the Interagency Policy Statement on the Allowance for Loan and Lease
Losses, and shall include an Allowance methodology that comports with the
accounting standards set forth in the Accounting Standards Codification ASC
310-10 and ASC 450-20.
(2)           The program shall provide for a review of the Allowance by the
Board at least once each calendar quarter.  Any deficiency in the Allowance
shall be remedied in the quarter it is discovered, prior to the filing of the
Consolidated Reports of Condition and Income, by additional provisions from
earnings.  Written documentation shall be maintained indicating the factors
considered and conclusions reached by the Board in determining the adequacy of
the Allowance.

 
11
 
 

(3)           A copy of the Board's program shall be submitted to the Assistant
Deputy Comptroller for review and prior written determination of no supervisory
objection.  Upon receiving a determination of no supervisory objection from the
Assistant Deputy Comptroller, the Bank shall implement and adhere to the
program.
(4)           The Board shall ensure that the Bank has processes, personnel, and
control systems to ensure implementation of and adherence to the program
developed pursuant to this Article.
Article VIII
PROFIT PLAN
(1)           Within thirty (30) days, the Board shall develop, implement, and
thereafter ensure Bank adherence to a written profit plan to improve and sustain
the earnings of the Bank.  This plan shall include, at minimum, the following
elements:
 
(a)
identification of the major areas in and means by which the Board will seek to
improve the Bank's operating performance;

 
(b)
realistic and comprehensive budgets, including projected balance sheets and
year-end income statements for the next three fiscal years;

 
(c)
a budget review process to monitor both the Bank's income and expenses, and to
compare actual figures with budgetary projections; and

 
(d)
a description of the operating assumptions that form the basis for major
projected income and expense components.

(2)           The budgets and related documents required in paragraph (1) above
shall be submitted to the Assistant Deputy Comptroller upon completion.  The
Board shall submit to the Assistant Deputy Comptroller annual budgets as
described in paragraph (1) above for each year

 
12
 
 

this Agreement remains in effect.  The budget for each year shall be submitted
on or before thirty (30) days before the start of your fiscal year.
(3)           The Board shall forward comparisons of its balance sheet and
profit and loss statement to the profit plan projections to the Assistant Deputy
Comptroller on a quarterly basis.
The Board shall ensure that the Bank has processes, personnel, and control
systems to ensure implementation of and adherence to the plan developed pursuant
to this Article.


Article IX
LIQUIDITY MANAGEMENT
(1)           The Board shall immediately develop and implement a plan to
increase the liquidity of the Bank to a level that is sufficient to sustain the
Bank's current operations and to withstand any anticipated or extraordinary
demand against its funding base.  At a minimum, the plan must:
(a)            establish reasonable risk limits for the:
(i)           minimum amount of liquid assets as a percentage of assets;
(ii)           maximum use of wholesale funding as a percentage of totalfunding
sources;
(iii)            maximum loan to deposit ratio; and
(iv)            maximum level of brokered deposits as a percentage of
totalfunding;
(b)            include a revised Contingency Liquidity Policy that is consistent
with theguidance of OCC Bulletin 2010-13 and the Interagency Policy Statement on
Funding and Liquidity Risk Management (March 2010).
(c)           establish an updated contingency funding plan that, at a
minimum,reflects:

 
13
 
 

(i)           cash flow projections that include estimated deposit
maturities,renewals, and outflows;
(ii)           stress testing of cash flow forecasts under adverse
fundingscenarios to include descriptions of triggering events; and
(iii)           quantitative analysis of available resources in relation to
fundingneeds under stressed conditions, including the duration andseverity
impact on the Bank’s liquidity position;
(d)           provide for a monthly report to the Board regarding the Bank’s
liquidityrisk position.  The monthly report shall set forth liquidity
requirements andsources.
(2)           The Board shall review the Bank's liquidity on a monthly basis and
shall take appropriate action to ensure adequate sources of liquidity in
relation to the Bank's needs.
           (3)           Copies of these monthly reports shall be forwarded to
the Assistant Deputy Comptroller.
CLOSING
(1)           Although the Board has agreed to submit certain programs and
reports to the Assistant Deputy Comptroller for review or prior written
determination of no supervisory objection, the Board has the ultimate
responsibility for proper and sound management of the Bank.
(2)           It is expressly and clearly understood that if, at any time, the
Comptroller deems it appropriate in fulfilling the responsibilities placed upon
him/her by the several laws of the United States of America to undertake any
action affecting the Bank, nothing in this Agreement shall in any way inhibit,
estop, bar, or otherwise prevent the Comptroller from so doing.

 
14
 
 

(3)           Any time limitations imposed by this Agreement shall begin to run
from the effective date of this Agreement.  Such time requirements may be
extended in writing by the Assistant Deputy Comptroller for good cause upon
written application by the Board.
(4)           The provisions of this Agreement shall be effective upon execution
by the parties hereto and its provisions shall continue in full force and effect
unless or until such provisions are amended in writing by mutual consent of the
parties to the Agreement or excepted, waived, or terminated in writing by the
Comptroller.
(5)           In each instance in this Agreement in which the Board is required
to ensure adherence to, and undertake to perform certain obligations of the
Bank, it is intended to mean that the Board shall:
 
(a)
authorize and adopt such actions on behalf of the Bank as may be necessary for
the Bank to perform its obligations and undertakings under the terms of this
Agreement;

 
(b)
require the timely reporting by Bank management of such actions directed by the
Board to be taken under the terms of this Agreement;

 
(c)
follow-up on any non-compliance with such actions in a timely and appropriate
manner; and

 
(d)
require corrective action be taken in a timely manner of any non-compliance with
such actions.

           (6)           This Agreement is intended to be, and shall be
construed to be, a supervisory “written agreement entered into with the agency”
as contemplated by 12 U.S.C. § 1818(b)(1), and expressly does not form, and may
not be construed to form, a contract binding on the Comptroller or the United
States.  Notwithstanding the absence of mutuality of obligation, or of
consideration, or of a contract, the Comptroller may enforce any of the
commitments or

 
15
 
 

obligations herein undertaken by the Bank under his supervisory powers,
including 12 U.S.C. § 1818(b)(1), and not as a matter of contract law.  The Bank
expressly acknowledges that neither the Bank nor the Comptroller has any
intention to enter into a contract.  The Bank also expressly acknowledges that
no officer or employee of the Office of the Comptroller of the Currency has
statutory or other authority to bind the United States, the U.S. Treasury
Department, the Comptroller, or any other federal bank regulatory agency or
entity, or any officer or employee of any of those entities to a contract
affecting the Comptroller’s exercise of his supervisory responsibilities.  The
terms of this Agreement, including this paragraph, are not subject to amendment
or modification by any extraneous expression, prior agreements or prior
arrangements between the parties, whether oral or written.




IN TESTIMONY WHEREOF, the undersigned, authorized by the Comptroller, has
hereunto set his hand on behalf of the Comptroller.


                                                                                              

/s/    August 9, 2012
Jeffery B. King
Assistant Deputy Comptroller
Office of the Comptroller of the Currency
 
Date








 
16
 
 

IN TESTIMONY WHEREOF, the undersigned, as the duly elected and acting Board of
Directors of the Bank, have hereunto set their hands on behalf of the Bank.


                                                                                      

/s/    August 9, 2012 
Charles F. Andersen
 
 
/s/
 
Date
 
 
August 9, 2012
James R. Cooke, Jr.
 
 
/s/
 
Date
 
 
August 9, 2012
Charles W. Fairchilds
 
 
/s/                                                                               
P. Douglas Richard
 
 
/s/
 
Date
 
 
August 9, 2012                                             
Date
 
 
August 9, 2012
Paul M. Mott
 
 
/s/
 
Date
 
 
August 9, 2012
Norman C. Smiley, III
 
 
/s/
 
Date
 
 
August 9, 2012
Dale C. Smith
 
 
/s/
 
Date
 
 
August 9, 2012

Morgan N. Trimyer,
Jr.                                                                                                Date

 
17
 
 
